Citation Nr: 1635609	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  12-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for ischemic heart disease, prior to March 26, 2009, and in excess of 60 percent for ischemic heart disease, after March 25, 2009, on the basis of substitution.  

2.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disabilities (TDIU), on the basis of substitution.  



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The Veteran had active service from August 1969 to April 1973, and from March 1977 to August 1984.

This matter comes before the Board of Veterans' Appeal, hereinafter the Board, on appeal from a November 2010 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), located in Albuquerque, New Mexico.  

After reviewing the Veteran's claim, the Board, in December 2013, remanded the claim for the purpose of obtaining additional medical evidence.  The claim was subsequently returned to the Board for appellate review.  The appeal was dismissed in February 2016 after the Board was notified of the Veteran's death in January 2016.  Thereafter, the Veteran's widow was substituted as the Appellant in this appeal and the appeal has now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

As noted above, in January 2016, during the pendency of this appeal, the Veteran died.  

Subsequently, the Board dismissed the claim as it no longer had jurisdiction.  In May 2016, in response to the Appellant's request for substitution, the AOJ granted her request.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110- 389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008); Breedlove v. Shinseki, 24 Vet. App. 7 (2010) (holding that when an appellant dies during the course of an appeal to the U.S. Court of Appeals for Veterans Claims (Court), substitution may be appropriate if the moving party would be eligible to receive accrued benefits based upon the appeal).  

The AOJ forwarded the following information to the Appellant concerning the grant of substitution:

We have accepted you as the substitute for the Notice of Disagreement your husband filed on November 16, 2010 on the issues of increased rating for Arteriosclerotic Heart Disease and entitlement to Individual Unemployability.  The appeal will be in the jurisdiction of the Board of Veterans Appeal (BVA). 

How Soon Should You Send What We Need?  

You will receive further information on the appeal and how to submit any information or evidence you wish to submit from BVA.

A review of the file reveals that while the AOJ indicated that further information would be forthcoming, no such information was provided to the Appellant.  That is, while it appears that the AOJ has considered the Appellant as having substituted the Veteran in the appeal pursuant to 38 U.S.C.A. § 5121A, the claims file does not contain any evidence that the AOJ notified the Appellant of her appellate rights as a substituted claimant, including notifying her that she may submit additional evidence to substantiate her claim.  

In VBA Fast Letter 10-30 Revised (Apr. 3, 2013), it is explained that, in its wording of the substitution statute, Congress closely linked accrued benefits to the opportunity for an accrued eligible party to substitute upon the death of a claimant.  However, a key difference in claims involving the substitution of parties (versus claims for accrued benefits) is that such claims are not closed on the date of death of the original claimant.  Instead, they remain open for the submission and development of any pertinent additional evidence.  This means that a substitute claimant may submit additional evidence in support of the claim, and that VA is also responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  On remand, appropriate notice must be sent to the Appellant.

Also, the VA has a duty to assist the Appellant in the development of her claim.  The record shows that no examiner has determined the functional limitations that resulted from the Veteran's service-connected heart disease and psychiatric disorder in the aggregate.  This information is critical for the Board to have when determining if the Veteran was precluded from substantially gainful employment by virtue of his service-connected disabilities.  Thus, a remand is warrant to obtain a medical opinion regarding the functional limitations that resulted from the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the appellant appropriate notice with respect to her status as a substituted party.  Such notice should inform the appellant of her rights as a substituted party, including informing her that she may submit additional evidence to substantiate her claim.  The letter must also include release forms and the appellant must be requested to complete and return a release form for each private health care provider to obtain relevant records.

2.  Obtain an opinion from an appropriate vocational expert to ascertain the impact of the Veteran's service connected disabilities on his employability.  The claims file, to include this remand should be reviewed by the examiner in order to become familiar with his pertinent medical history. 

The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.  The examiner is asked to suggest the type or types of employment in which the Veteran would have been capable of engaging with his service-connected disabilities, given his skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

3.  After completion of the above and any further development deemed appropriate, readjudicate the claim on appeal.  If any benefits sought on appeal remain denied, the AOJ must furnish to the Appellant an appropriate supplemental statement of the case, and afford the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




